Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 08/26/2020, claims 3, 5-8, 10-14 and 16 have been amended. Claims 1-16 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acceptance unit” and “processing unit” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Note, the claim(s) 1-14 is/are directed towards a system claim that depends on invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to satisfy the hardware element of the machine category of invention. If applicant amends the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or presents a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, there could exists embodiments of the claim(s) which would be composed entirely of a computer program per se and thus, would be non-statutory subject matter. If the claim(s) do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Examiner recommends amending the claim(s) to include a hardware element (e.g. memory, microprocessor, etc.).

5.	For claims 2 and 12-14, the “or” limitations have been given the broadest, reasonable interpretation of only requiring a single element from the given options in order to satisfy the requirements of the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15-16 recite the limitation "the number of times of applications accepted".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 inherit the deficiency of the claim they depend on.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites the limitation “denies the application”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “a processing unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “denies” in the context of the claim encompasses the user deciding if an application should be denied based on the number of times an application has been accepted. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Metal Processes” grouping of abstract ideas.

	This judicial exception is not integrated into a practical application because the claim does not recite any additional elements which integrate the abstract idea into a practical application. The additional claimed elements (claim 1 - “an acceptance unit that accepts…an application”; claim 2 – “notification or disconnection”; claims 3-14 - different criteria for acceptance or denial of the application) are merely insignificant extra-solution activity to the abstract idea. The other additional elements (claim 1 – “processing unit”; claim 16 – “non-transitory storage medium”) are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of denying an application) such that it amounts no more than mere instructions to apply the abstract idea using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to integration of the abstract idea into a practical application, the additional elements of extra solution activity and using a processor to perform both the denying amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawing et al. (U.S. Patent Application Publication 2002/0112150; hereafter “Lawing”).
	For claims 1 and 15-16, Lawing teaches a management apparatus, method and non-transitory storage medium storing a program comprising:
	an acceptance unit that accepts, from an applicant, an application intended not to change a software configuration of a device (note paragraph [0043], start tool receives an application to postpone the updated software installation from the user); and
	a processing unit that denies the application based on the number of times of applications accepted by the acceptance unit (note paragraph [0043], deferment is denied after a limit, e.g. 5 deferments, have been accepted).

	For claim 11, Lawing teaches claim 1, wherein the processing unit denies the application based on the number of applications made for the same reason out of the applications (note paragraph [0043], deferment denied after 5  times has clicked postpone installation on the prompt, i.e. same reason).


10.	Claims 1-5 and 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward et al. (U.S. Patent Application Publication 2019/0245880; hereafter “Ward”).
	For claims 1 and 15-16, Ward teaches a management apparatus, method and non-transitory storage medium storing a program comprising:
	an acceptance unit that accepts, from an applicant, an application intended not to change a software configuration of a device (note paragraphs [0040] and [0042], system receives a request from a user that wants an exception from vulnerability remediation. e.g. software updates); and
	a processing unit that denies the application based on the number of times of applications accepted by the acceptance unit (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60).


	For claim 2, Ward teaches claim 1, wherein the processing unit performs notification or disconnection of the device from a network when denying the application (note paragraphs [0040]-[0041] and [0045], remediation consequences include notification to the owner and disconnecting the device from the network).

	For claim 3, Ward teaches claim 1, wherein the processing unit denies the applications on the applicant basis based on the number of times of applications made by the same applicant (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60 made by the same component).

	For claim 4, Ward teaches claim 3, wherein the acceptance unit accepts the application targeted to a plurality of devices and made by the same applicant (note paragraph [0046], an organization may Y number of servers with the same software vulnerability), and wherein the processing unit denies the application made by the applicant based on the number of times of applications made by the same applicant (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60 made by same organization).

	For claim 5, Ward teaches claim 1, wherein the processing unit denies the applications targeted to the same device on the device basis based on the number of times of applications targeted to the same device (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60 made to the same device).

	For claim 8, Ward teaches claim 1, wherein the acceptance unit accepts the application responding to a change instruction indicating a change of the software configuration of the device (note paragraphs [0040]-[0041], [0047] and [0049], system monitors for new components that automatically meet the criteria for an exception application; system sends notification for remediation), and wherein the processing unit denies the application based on a point of time related to the change instruction and a point of time when the application was made (note paragraphs [0041], [0047] and [0054], exception application is denied after a deadline, e.g. 60 days).

	For claim 9, Ward teaches claim 8, wherein the processing unit denies the application based on a period between a point of time when the change instruction was provided and the point of time when the application was made (note paragraphs [0040] and [0054], deadline is a set number of days after the notification for implementing remediation plan).

	For claim 10, Ward teaches claim 8, wherein the change instruction indicates a change of the software configuration by a deadline for change (note paragraph [0040], notification for remediation includes deadline), and wherein the processing unit denies the application based on a period between the point of time when the application was made and the deadline for change (note paragraph [0054], exception application is denied after remediation deadline).

	For claim 12, Ward teaches claim 1, wherein the processing unit performs first notification or disconnection of the device from a network when the number of times of applications or the difference number of times exceeds a first threshold (note paragraph [0040], notification is sent when application exceeds a zero threshold) and performs second notification or disconnection of the device from the network when the number of times of application or the difference number of times exceeds a second threshold that is greater than the first threshold (note paragraph [0054], exception application is denied and device disconnected after second threshold, e.g. 60 days).

	For claim 13, Ward teaches claim 1, wherein the processing unit performs first notification or disconnection of the device from a network when the number of times of applications made by the same applicant exceeds a first threshold or when the number of times of applications targeted to the same device exceeds a second threshold (note paragraph [0040], notification is sent when application exceeds a zero threshold), and wherein the processing unit performs second notification or disconnection of the device from the network when the number of times of applications made by the same applicant exceeds a first threshold and the number of times of applications targeted to the same device exceeds a second threshold (note paragraph [0054], exception application is denied and device disconnected after second threshold, e.g. 60 days).

	For claim 14, Ward teaches claim 8, wherein the processing unit performs first notification or disconnection of the device from a network when the number of times of applications or the difference number of times exceeds a first threshold or when a period between a point of time related to the change instruction and a point of time of the application is less than a second threshold (note paragraph [0040], notification is sent when application exceeds a zero threshold), and wherein the processing unit performs second notification or disconnection of the device from a network when the number of times of applications or the difference number of times exceeds a first threshold and a period between a point of time related to the change instruction and a point of time of the application is less than a second threshold (note paragraph [0054], exception application is denied and device disconnected after second threshold, e.g. 60 days)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-2 and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/975948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 
16/975948
	For claims 1 and 15-16:
	an acceptance unit that accepts, from an applicant, an application intended not to change a software configuration of a device; and
	a processing unit that denies the application based on the number of times of applications accepted by the acceptance unit.
Claims 1, 5 and 7-8:
(claim 1) accept an application intended not to change a software…;


(claim 5) denies the application based on a number of applications made…;
Claim 2
Claim 2
Claims 8-9
Claim 3
Claim 10
Claim 4
Claim 11
Claim 5
Claims 12-14
Claim 6


Claims 1-8 of copending Application No. 16/975948 contain every element of claims 1-2 and 8-16 of the instant application and as such anticipate claim of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerrick (U.S. Patent Application Publication 2019/0166149) teaches approving exceptions for vulnerabilities (note paragraph [0046]).

Juncker et al. (U.S. Patent Application Publication 2018/0375891) teaches delaying a patch update (note paragraph [0048]).

Toback et al. (U.S. Patent Application Publication 2014/0173737) teaches requesting a waiver from patching (note paragraph [0044]).

Wickham et al. (U.S. Patent Application Publication 2004/0187103) teaches grace period for a postponed software install (note paragraph [0062]).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438